                  Case 1:20-cv-02775-PAC Document 13 Filed 04/06/21 Page 1 of 1
                                                                            l!SDC Sl)NY
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               ELECTRONICALLY FILFD
------------------------------------------------------------X                                                                   I

STANLEY RUBENSTEIN, Derivatively on                                                                                             I
Behalf of Nominal Defendant JEFFERIES                                                                                  -1
                                                                            DATE Fil-~X-·:D_:_qJ---i·~(o___,!,--J-_W_--\
FINANCIAL GROUP INC.,                                                                   -- ---- -----·   .   -             - -· j


                                   Plaintiff,
                  -against-                                          20   CIVIL 2775 (PAC)

                                                                          JUDGMENT
LINDA L. ADAMANY, BARRY J.
ALPERIN, ROBERT D. BEYER,
FRANCISCO L. BORGES, W. PATRICK
CAMPBELL, PAUL M. DOUGAN, BRIAN
P. FRIEDMAN, MARY ANNE GILMARTIN,
RICHARD B. HANDLER, ALAN J.
HIRSCHFIELD, JAMES E. JORDAN,
ROBERT E. JOYAL, JACOB M. KATZ,
JEFFREY C. KEIL, MICHAEL T. O'KANE,
JESSE CL YOE NICHOLS, III, STUART H.
REESE, MICHAEL SORKIN, JOSEPHS.
STEINBERG,

                                   Defendants.
-----------------------------------------------------------X

         It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons stated in the

Court's Opinion & Order dated April 6, 2021, the Court does not need to reach the merits of the parties'

fiduciary duty claims because Rule 23.1 and the business judgment rule require dismissal of Rubenstein's

derivative lawsuit. Because amendment would be futile, the Court has GRANTED the motion to dismiss with

prejudice; accordingly, this case is closed.

Dated: New York, New York

          April 6, 2021


                                                                     RUBY J. KRAJICK

                                                                          Clerk of Court


                                                                          ~
                                                               BY:
